Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 1/27/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18, 34, and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the transition region" in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 6 provides 
Claim 34 recites the limitation "the respectively first return surface" and "the second return surface" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 6 provides antecedent basis for "the first return surface" but not "the second return surface" and claim 8 provides antecedent basis for "the second return surface" and not "the first return surface". Therefore, it is unclear which claim claim 34 is dependent upon to properly establish antecedent basis for the recited limitations. The examiner is interpreting claim 34 as being dependent upon claim 18 to establish antecedent basis for the recited limitations. 
Claim 39 recites the limitation "the luminaire assembly as defined in claim 35" and "the at least one light guide and an opposing second light guide according to any one of claims 1 to 34". It is unclear whether claim 39 should be dependent upon claim 35 or any one of the claims from 1 to 34. Additionally, it is unclear if the first major surface refers to the at least one light guide or the opposing second light guide or both. The examiner is interpreting the limitation as "The luminaire assembly as defined in claim 35, wherein the at least one light guide includes a first light guide and an opposing second light guide, the first and second light guides vertically disposed within the housing and defining a cavity therebetween, wherein the first and second light guides are in mirror configurations, where the first major surface of the first and second light guide faces away from the cavity and the second major surface of the first and second light guide faces toward the cavity."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0306967) (hereinafter Fernandez) in view of Durkee (US 2014/0270672).
Re claim 1: Fernandez teaches a light guide comprising: a light receiving surface (11, fig. 2); a light transmission region (21, fig. 2) in optical communication with the light receiving surface (11); a light emission region (23, fig. 2) comprising a wedge shape cross section (see fig. 2), the light emission region (23) in optical communication with the light transmission region (21), the light emission region (23) comprising: a first major surface (16, fig. 2); a second major surface (17, fig. 2); wherein the first major surface (16) and the second major surface (17) taper toward each other (see fig. 2) to define a distal end (right end of 13, fig. 2); and whereby substantially all light received at the light receiving surface (11) internally reflects (total internal reflection, see para [0054]) through the transmission region (21) before entering the emission region (23).  
However, Fernandez fails to teach the first major surface comprising a plurality of vertically extending flutes.
Durkee teaches a light emission region (52, fig. 5) comprising a first major surface (upper surface of 52, fig. 5) comprising a plurality of vertically extending flutes (100, fig. 5) (see para [0037] as well); a second major surface (bottom surface of 52, fig. 5).


Re claim 2: Fernandez teaches at the distal end (right end of 13, fig. 2), a first inner angle (angle of 16 and IL, see annotated fig. 2) defined by the first major surface (16, fig. 2) relative to an imaginary vertical line (IL, see annotated fig. 2), and a second inner angle (angle of 17 and IL, see annotated fig. 2) defined by the second major surface (17, fig. 2) relative to the imaginary vertical line (IL).

    PNG
    media_image1.png
    309
    561
    media_image1.png
    Greyscale

However, Fernandez fails to teach each range from 2 degrees to 15 degrees.  
Durkee teaches selecting a degree of taper (see para [0030]).
Therefore, in view of Durkee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change an angle of the first and second major surfaces such that the first and second inner angle each range from 2 degrees to 15 degrees, in order to adjust light output extraction and distribution control to produce a desired light distribution. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 3: Fernandez fails to teach the first inner angle and the second inner angle are substantially the same. 
Durkee teaches selecting a degree of taper (see para [0030]).
Therefore, in view of Durkee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change an angle of the first and second major surfaces such that the first inner angle and the second inner angle are substantially the same, in order to adjust light output extraction and distribution control to produce a desired light distribution.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change an angle of the first and second major surfaces such that the first inner angle and the second inner angle are substantially the same to adjust the light output distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


However, Fernandez fails to teach the inner angle ranges from 4 degrees to 30 degrees.
Durkee teaches selecting a degree of taper (see para [0030]).
Therefore, in view of Durkee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change an angle of the first and second major surfaces such that the inner angle ranges from 4 degrees to 30 degrees, in order to adjust light output extraction and distribution control to produce a desired light distribution. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change an angle of the first and second major surfaces such that the inner angle ranges from 4 degrees to 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 9: Fernandez teaches the distal end (right end of 13, fig. 2) comprises a point (point of 13, fig. 2), the second major surface (17, fig. 2) is smooth, further comprises a substantially straight path (see fig. 2) between the light receiving surface (11, fig. 2) and the distal end (right end of 13, fig. 2), and wherein the light receiving surface (11, fig. 2) is in a substantially horizontal plane (see fig. 2).  



Re claim 27: Fernandez fails to teach one or both of the first and second major surfaces comprise a plurality of steps disposed along a length thereof, wherein the plurality of steps each comprises a first surface and a second surface, the first and second surfaces defining an angle therebetween, wherein the angle is between about 75 degrees and about 110 degrees, or about 90 degrees.  
Durkee teaches one or both of the first and second major surfaces (left and right surface of 14 and 28, fig. 5) comprise a plurality of steps (steps of T1, fig. 5) disposed along a length thereof (see fig. 5), wherein the plurality of steps (see fig. 5) each comprises a first surface (horizontal surface E1-3, fig. 5) and a second surface (diagonal surface T1-3, fig. 5), the first and second surfaces defining an angle therebetween (see fig. 5).
Therefore, in view of Durkee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first or second major surfaces of Fernandez to add a plurality of steps disposed along a length thereof, wherein the plurality of steps each comprises a first surface and a second surface, the first and second surfaces defining an angle therebetween, in order to adjust the light output distribution of the light guide to produce a desired light output.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the angle of the first and second surfaces to be between about 75 degrees and about 110 degrees, or about 90 degrees, since it has been held that where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0306967) in view of Durkee (US 2014/0270672) as applied to claim 1 above, and further in view of Aylward (US 2008/0285310).
	Re claim 6: Fernandez teaches a transition region (region of 18, fig. 2) between the light transmission region (21, fig. 2) and the light emission region (23, fig. 2).
	However, Fernandez in view of Durkee fails to teach the transition region defined by a first return surface between the first major surface of the light emission region and a first major surface of the light transmission region.  
Aylward teaches a transition region (83, fig. 8) between a light transmission region (81, fig. 8) and the light emission region (85, fig. 8), defined by a first return surface (surface of 83, fig. 8) between the first major surface of the light emission region (85) and a first major surface of the light transmission region (surface of 81, fig. 8).
Therefore, in view of Aylward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition region of Fernandez by adding a first return surface between the first major surface of the light emission region and a first major surface of the light transmission region, in order to adjust the light output distribution to provide a desired light output range.


It would have been an obvious matter of design choice to change a maximum thickness of the light emission region is at least 1.5 times a maximum thickness of the light transmission region to adjust the light output distribution, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0306967) in view of Durkee (US 2014/0270672) as applied to claim 1 above, and further in view of Noh et al. (US 2020/0158309) (hereinafter Noh).
Re claim 13: Fernandez fails to teach the light transmission region comprises a non-straight path between the light receiving surface and the light emission region, the non-straight path comprising a curved portion.  
Noh teaches a light transmission region (530, fig. 3) comprises a non-straight path (path of 530, fig. 3) between the light receiving surface (510, fig. 3) and the light emission region (520, fig. 3), the non-straight path comprising a curved portion (see fig. 3).  
Therefore, in view of Noh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light transmission region shape of Fernandez to comprise a non-straight path between the light receiving surface and the .

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0306967) (hereinafter Fernandez) in view of Durkee (US 2014/0270672) as applied to claim 1 above, and further in view of in view of Lee (US 2004/0109306).
Re claim 35: Fernandez in view of Durkee teaches a luminaire assembly comprising: a housing (housing, see para [0059]; Fernandez) having opposing first and second sides (left and right sides of 1, fig. 2; Fernandez) and opposing third and fourth sides (top and bottom sides of 1, fig. 2; Fernandez); at least one light guide (1, fig. 1; Fernandez) according to claim 1 (see rejection of claim 1), the at least one light guide (1) positioned within the housing (see para [0059] ; Fernandez); a light source (40, fig. 2; Fernandez) on the first side of the housing (left side of 11) and facing a light receiving surface (11, fig. 2; Fernandez) of the at least one light guide (1); and a diffuser (diffusers, see para [0004]; Fernandez).
However, Fernandez in view of Durkee fails to teach the diffuser extending at least part-way across a length of the housing.  
Lee teaches a diffuser (131, fig. 6) (diffusion sheet, see para [0059]) extending at least part-way (see fig. 3) across a length of a housing (310, fig. 6).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a diffuser where the diffuser extends at least part-way across a length of the housing, in order to increase light distribution thereby providing increased light uniformity.


Lee teaches the at least one light guide (120, fig. 3) further comprises a lip (124, fig. 3) projecting outwardly from the first major surface (top surface of 120, fig. 3) for supporting an edge of the diffuser (left edge of 131, fig. 3), wherein the light source (110, fig. 3) is spaced apart from the light receiving surface (left surface of 121, fig. 3) to define an air gap (see fig. 3), wherein the light source (110) is positioned at an angle (see fig. 3) relative to the light receiving surface (121).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guide of Fernandez by adding a lip projecting outwardly from the first major surface for supporting an edge of the diffuser and spacing the light source apart from the light receiving surface to define an air gap where the light source is positioned at an angle relative to the light receiving surface, in order to increase light distribution and uniformity within the light guide.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0306967) in view of in view of Lee (US 2004/0109306).
Re claim 42: Fernandez teaches a luminaire assembly comprising: a housing (housing, see para [0059]) having opposing first and second sides (left and right sides of 1, fig. 2) and opposing third and fourth sides (top and bottom sides of 1, fig. 2); Serial No. Unassigned- 7 - F417 0104/DHTat least one light guide (1) 
However, Fernandez fails to teach a diffuser extending at least part-way across a length of the housing.  
Lee teaches a diffuser (131, fig. 6) (diffusion sheet, see para [0059]) extending at least part-way (see fig. 3) across a length of a housing (310, fig. 6).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a diffuser where the diffuser extends at least part-way across a length of the housing, in order to increase light distribution thereby providing increased light uniformity.

Claims 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0306967) in view of in view of Lee (US 2004/0109306) as applied to claim 42 above, and further in view of Durkee (US 2014/0270672).
Re claim 43: Fernandez in view of Lee fails to teach one or both of the first major surface and/or the second major surface comprise a plurality of steps disposed along its length.  
Durkee teaches one or both of the first and second major surfaces (left and right surface of 14 and 28, fig. 5) comprise a plurality of steps (steps of T1, fig. 5) disposed along its length (see fig. 5), 


Re claim 44: Fernandez in view of Lee fails to teach one or both of the first major surface and/or the second major surface comprise a plurality of flutes extending along its length.  
Durkee teaches one or both of the first major surface (upper surface of 52, fig. 5) and/or the second major surface comprise a plurality of flutes (100, fig. 5) (see para [0037]) extending along its length (see fig. 5).  
Therefore, in view of Durkee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of flutes to the first major surface of Fernandez extending along its length, in order to improve the uniformity and distribution of emitted light [Durkee, 0043].

Re claim 45: Fernandez teaches one or both of the first major surface and/or the second major (17, fig. 2) surface is smooth (see fig. 2).  

Re claim 46: Fernandez fails to teach the at least one light guide further comprises a lip projecting outwardly from the first major surface for supporting an edge of the diffuser, wherein 
Lee teaches the at least one light guide (120, fig. 3) further comprises a lip (124, fig. 3) projecting outwardly from the first major surface (top surface of 120, fig. 3) for supporting an edge of the diffuser (left edge of 131, fig. 3), wherein the light source (110, fig. 3) is spaced apart from the light receiving surface (left surface of 121, fig. 3) to define an air gap (see fig. 3), wherein the light source (110) is positioned at an angle (see fig. 3) relative to the light receiving surface (121).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guide of Fernandez by adding a lip projecting outwardly from the first major surface for supporting an edge of the diffuser and spacing the light source apart from the light receiving surface to define an air gap where the light source is positioned at an angle relative to the light receiving surface, in order to increase light distribution and uniformity within the light guide.

Allowable Subject Matter
Claim 14 and 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18, 34, and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 14; the light guide as defined in claim 6, the second major surface comprises a plurality of vertically extending flutes, wherein the transition region is further defined by a second return surface between the second major surface of the light emission region and the second major surface of the light transmission region, further comprising a substantially straight path between the light receiving surface and the distal end, wherein the distal end comprises a point or an inverted V-shape with respect to claim 18; The luminaire assembly as defined in claim 35, wherein the at least one light guide includes a first light guide and an opposing second light guide, the first and second light guides vertically disposed within the housing and defining a cavity therebetween, wherein the first and second light guides are in mirror configurations, where the first major surface of the first and second light guide faces away from the cavity and the second major surface of the first and second light guide faces toward the cavity with respect to claim 39; a first light guide and an opposing second light guide, the first and second light guides vertically disposed within the housing and defining a cavity therebetween, wherein the first and second light guides are in mirrored configurations, and wherein the first major surface faces away from the cavity and the second major surface faces towards the cavity with respect to claim 49, as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naron et al. (US 2018/0058656), Nakajima et al. (US 2017/0089541), Zwick (US 2014/0140084), Furubayashi et al. (US 2019/0351814), Yamada et al. (US 2021/0103086), Hayashide et al. (US 2009/0080038), Goto et al. (US 6,273,577) disclose a similar light guide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ZHENG SONG/Primary Examiner, Art Unit 2875